DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 	Applicant elected group I, claims 1-7 and 15-27, without traverse is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 2007/0269963), (hereinafter, Cheng).

RE Claim 21, Cheng discloses in FIGS. 10, 13, 24 and 25 a semiconductor device, comprising:
a semiconductor substrate 120;
a first silicon strip 140’ “oriented in 100 direction” over the semiconductor substrate 120;
a silicon germanium strip 610 “oriented in 110 direction” over the semiconductor substrate 120, wherein the silicon germanium strip 610 and the semiconductor substrate 120 have the same surface orientation “110 direction”, referring to FIG. 12;
a shallow trench isolation (STI) region 1210 laterally between the first silicon strip140’ and the silicon germanium strip 610;
n-type source/drain regions 1310 over the silicon strip 140’; and
p-type source/drain regions 1320 over the silicon germanium strip 610, referring to FIG. 13 [0026].
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s) 1 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2007/0269963), (hereinafter, Cheng) in view of Bedell et al. (US 2004/0241460), (hereinafter, Bedell).

RE Claim 1, Cheng discloses in FIGS. 10, 13, 24 and 25 a semiconductor device, comprising:
a semiconductor layer 120 “110 direction oriented”;
a Silicon strip 140’ “100 direction oriented” and a silicon germanium strip 610 “110 direction oriented” over the semiconductor layer 120 and having different top surface orientations. It is understood that claimed invention requires the silicon and the silicon-germanium strips to have different surface orientation, which is met by Cheng disclosure. Referring to FIGS. 10 and 13;
a shallow trench isolation (STI) region 1210 laterally between the silicon strip 140’ and the silicon germanium strip 610, referring to FIGS. 12 and 13;
n-type source/drain regions 1310 over the silicon strip 140’; and
p-type source/drain regions 1320 over the silicon germanium strip 610, referring to FIG. 13 [0026].
Cheng does not disclose that the silicon germanium strip having a stacking fault defect density less than 100/cm7.
However, in a related art, Bedell discloses a SiGe-on-insulator substrate, wherein the SiGe layer 20 has a stacking faults density less than 1000/cm2 [0095]. It is noted that Bedell disclosure that when optimal processing conditions and layer’s thickness are employed the stacking faults density is reduced to less than 1000/cm2 [0095], which implies that the defects density is a result effective variable that depend on the processing conditions and the layer thickness.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the claimed stacking fault density achieved, by choosing the proper processing steps, as it is a result effective variable, to optimize the stacking fault density, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996). 
RE Claim 22, Cheng does not disclose semiconductor device, wherein the silicon germanium strip and the semiconductor substrate each have a (100) top surface orientation.
However, examiner take an Official Notice that having silicon germanium with (100) top surface orientation over a similarly oriented semiconductor substrate is well-known in the art.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to use the well-known (100) top surface orientation of silicon germanium on a similarly semiconductor substrate in order to control the electrical properties of the device.

Claim(s) 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2007/0269963), (hereinafter, Cheng) in view of Bedell et al. (US 2004/0241460), (hereinafter, Bedell) and in further view of Shifren et al. (US 8,377,783), (hereinafter, Shifren).

RE Claim 2, Cheng discloses a semiconductor device, further comprising: a silicon layer 510 between the silicon germanium strip 610 and the semiconductor layer 120.
Cheng does not explicitly disclose that the silicon layer 510 will function as an anti-punch through.
However, in the same field of endeavor, Shifren discloses an anti-punch semiconductor region 206 between source/drain/channel regions 210/212/208 and the semiconductor layer 204.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing to have the silicon layer 510 of Cheng to function as an anti-punch layer, as a well-known layer to control the leakage current as disclosed by Shifren.  
RE Claim 3, Cheng in view of Bedell and Shifren disclose a semiconductor device, wherein the anti-punch through layer 510 has a surface orientation same as a surface orientation of the semiconductor layer 120.

Allowable Subject Matter
Claims 15-20 are allowed.
Claims 4-7 and 23-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including a first dielectric strip under the first silicon strip, wherein the first dielectric strip and the first silicon strip have an interface higher than a bottom surface of the silicon germanium strip, as disclosed in Claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In the instant case, Yin et al. (US 2012/0080722) disclose a semiconductor device includes: a semiconductor substrate; a SiGe relaxed layer on the semiconductor substrate; an NMOS transistor on the SiGe relaxed layer; and a PMOS transistor on the SiGe relaxed layer, in which the NMOS transistor includes a tensile strained epitaxial layer located on the SiGe relaxed layer or embedded in the SiGe relaxed layer; and the PMOS transistor includes a compressive strained epitaxial layer located on the SiGe relaxed layer or embedded in the SiGe relaxed layer. The loss of the strained semiconductor material can be avoided and meanwhile the stress in the channel can be better maintained. Bian et al. (US 2013/0221412) disclose a hybrid orientation SOI and channel stress and a preparation method thereof. According to the preparation method provided in the present invention, first, a (100)/(110) global hybrid orientation SOI structure is prepared; then, after epitaxially growing a relaxed silicon-germanium layer and strained silicon layer sequentially on the global hybrid orientation SOI structure, an (110) epitaxial pattern window is formed; then, after epitaxially growing a (110) silicon layer and a non-relaxed silicon-germanium layer at the (110) epitaxial pattern window, a surface of the patterned hybrid orientation SOI structure is planarized; then, an isolation structure for isolating devices is formed; and finally, a P-type high-voltage device structure is prepared in a (110) substrate portion, an N-type high-voltage device structure and/or low voltage device structures are prepared in the (100) substrate portion. In this manner, a carrier mobility is improved, Rdson of a high-voltage device is reduced, and performance of devices are improved, thereby facilitating further improvement of integration and reduction of power consumption. Hashemi et al. (US 2016/0379894) disclose  FinFET comprises a hybrid substrate having a top wafer of (100) silicon, a handle wafer of (110) silicon, and a buried oxide layer between the top wafer and the handle wafer; a first set of fins disposed in the top wafer and oriented in a <110> direction of the (100) silicon; and a second set of fins disposed in the handle wafer and oriented in a <112> direction of the (110) silicon. The first set of fins and the second set of fins are aligned.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898